Citation Nr: 1518952	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-44 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the service connection claim.  In the November 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but he later withdrew his request in December 2010.  38 C.F.R. § 20.704(e) (2014).  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a September 2009 statement, the Veteran indicated that he underwent a hearing test at VA in the 1980's and that the hearing test showed hearing loss.  In a September 2011 statement, the Veteran's representative again indicated that the Veteran had reported that he had undergone a hearing test at VA in the 80's.  

Some VA treatment records are associated with the claims file, including a VA audiometric test from 1990.  However, it does not appear that a search has been conducted for any VA audiometric test completed in the 1980's.  It does not appear that VA conducted a search for any records from the 1980's.  

38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Moreover, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that the AOJ must make attempts to obtain the VA records from the 1980's.  Specifically, an attempt should be made to obtain any records of an audiometric evaluation conducted in the 1980s, until such records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA records showing audiometric evaluation and treatment of bilateral hearing loss in the 1980's, and incorporate them into the Veteran's claims file.  If no records are located, documentation stating such should be incorporated into the claims file.  

2.  After completing any other indicated development, readjudicate the claim on appeal-entitlement to service connection for bilateral hearing loss-in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

